DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/16/22.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see pages 15-17, filed 5/16/22, with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 52-82 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 52-58, 75, 77, and 79-82 under 35 U.S.C. 102(a)(2) and claims 76 and 78 under 35 U.S.C. 103 have been fully considered but are not persuasive. 
Applicant argues that Lucas is fundamentally different than the present invention and that Lucas fails to teach or suggest describing “obtaining a set of operational activity dividers that delimit a plurality of second time intervals within the first time interval” as required by claim 52.  However, Lucas analyzes a first time period which is a drilling operation.  Within the drilling operation, Lucas has operational activity dividers which are indicated in Fig. 1 and represent drilling activities [0009] Such drilling and completions activities include, but are not limited to, tripping, running casing, running bottom hole assembly, running riser, drilling connection operations, running screens, running tubing and the like. The top three activities can be tripping, drilling and circulating/wellbore conditioning. FIG. 1 is an example a pie chart that shows a breakdown of rig activities from a complete deep water well.  Therefore, over the first time period (rig activities from a complete deep water well) the second time intervals are obtained to delimit the time spent on each drilling activity as a component of the entire process.  
Applicant argues that the instant invention performs post-processing to determine whether specific activity is performing properly.  Lucas uses real-time data indicative of time spent on a drilling activity.  The instant invention uses data indicative of a time spent on a drilling activity.  Both inventions compare/assess the measured activity duration to determine if the activity is being performed efficiently based on comparison to a known target/goal.  Whether or not operation is performed in real-time or post-processing does not amount to any differences.  


Claim Objections
Claims 57, 64, 73, 81 are objected to because of the following informalities: “A non-transitory computer computer-readable medium comprising instructions stored thereon…” There is an extra occurrence of “computer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 52, 55-65 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lucas et al. (US20170328178 herein after “Lucas”) in view of Wang et al. (US20120118637 herein after “Wang”) further in view of Pena (US20130087385 herein after “Pena”).

Claim 52: Lucas teaches a method for analyzing a drilling operation, the method comprising: obtaining a set of logged operational data from the drilling operation through a first time interval (step 105, the processor receives real-time data from the plurality of well monitoring sensors [0035] this data is obtained over the entire drilling and completion operation.  Obtaining the data in real-time or stored data appears to have no criticality and does not amount to any differences in the manner of collection or comparison.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use either real-time data or logged data (at some point the data must be written to some memory) in order to have operational data from the drilling operations and make comparisons to targets sooner, thus implementing improvement sooner.);
	obtaining a set of operational activity dividers that delimit a plurality of second time intervals within the first time interval; allocating one of a plurality of pre-defined activities to each of the plurality of second time intervals, wherein a first activity is one of the plurality of pre-defined activities; (the drilling and completion operation is broken down into activities including:  tripping, running casing, running bottom hole assembly, running riser, drilling connection operations, running screens, running tubing and the like [0009], also see Fig. 1. These activities within the entirety of the drilling operation are all activities which divide the entire operation and define second time intervals within the full operation.); 
	calculating a first performance indicator parameter (current performance value) for each of the plurality of second time intervals which have been allocated to the first activity, the first performance indicator parameter being calculated as a function of a duration of a respective one of the plurality of second time intervals which has been allocated to the first activity ([0024] Once the performance target is set and the baseline value is determined for the first priority activity, the at least one processor receives real-time data from the plurality of well monitoring sensors during normal operations. The real-time data needed for the calculation of the value to compare with the performance target is collected and processed by the processor. A current performance value using the real-time data is then calculated and compared with the performance target.); 
	comparing the calculated first performance indicator parameter (current performance value) to a first pre-determined target performance indicator value (performance target) which is a value indicative of a need for an inspection, a maintenance, a replacement or a repair of a machine involved in the drilling operation or of a crew training ([0035] step 107, the current performance value is reviewed on a predetermined frequency to identify any opportunities for improvement in the first priority activity and/or to modify the performance target. In step 108, changes are implemented in an activity to improve the current performance value.); and 
	if the calculated first performance indicator parameter exceeds the first pre-determined target performance indicator value, performing the inspection, the maintenance, the replacement or the repair of the machine involved in the drilling operation or the crew training (The performance indicator (current performance value) can be measured in time and the comparison to the target is, for example, a 10th percentile based on historical data, see claim 12.  Therefore, if the time measured for an activity does not meet the 10th percentile (or target) then the measurement exceeds a target (target time) and improvement is implemented. [0035] step 107, the current performance value is reviewed on a predetermined frequency to identify any opportunities for improvement in the first priority activity and/or to modify the performance target. In step 108, changes are implemented in an activity to improve the current performance value. [0031] Daily improvement with respect to the performance targets can include, for example, receiving the processed data from a drilling activity calculation tool in a processor on a daily basis, reviewing the prior day's results, and assessing a rig crew's performance relative to the target. Once the crew is consistently reaching the target, the target can be moved closer to the benchmark or the most desired value. Once the benchmark is reached, the target can stay in place so that performance becomes a learned behavior, and the rig can move on to another relevant performance target. Reports can include capturing lessons learned and best practices for steps used to achieve performance improvements, and share these lessons learned and best practices with other crews, rigs and the like so that the improvements seen on one rig can be realized more broadly.).
	Lucas fails to teach wherein the first pre-determined target performance indicator value is a threshold value which is indicative of a need for an inspection, a maintenance, a replacement or a repair of a machine involved in the drilling operation or crew training.
	However, Wang teaches drilling advisory systems and methods utilizing objective functions.  Wang teaches [0037] As is well known in the drilling industry, a number of factors affect the efficiency of the drilling operations, including factors within the operators' control and factors that are beyond the operators' control. For the purposes of this application, the term drilling conditions will be used to refer generally to the conditions in the wellbore during the drilling operation. The drilling conditions are comprised of a variety of drilling parameters, some of which relate to the environment of the wellbore and/or formation and others that relate to the drilling activity itself. For example, drilling parameters may include rate of rotation, weight on bit, characteristics of the drill bit and drillstring, mud weight, mud flow rate, lithology of the formation, pore pressure of the formation, torque, pressure, temperature, rate of penetration, mechanical specific energy, vibration measurements etc. As can be understood from the listing above, some of the drilling parameters are controllable and others are not. Similarly, some may be directly measured and others must be calculated based on one or more other measured parameters. 
	Likewise, Pena teaches a method for detecting and mitigating drilling inefficiencies.  If there is an issue (Fig. 7, step 148), Pena first investigates if the issue is operational (step 152).  If the issue is not operational (due to crew), then the issue is next investigated as a mechanical issue (step 156).  
	Therefore, a person having ordinary skill in the art is aware that drilling is not only dependent upon an operator.  Drilling relies on the equipment, the conditions and environment of the drill site, and operator knowledge and skill.  If a person having ordinary skill in the art recognizes a drilling inefficiency, then it is known to investigate more than one cause of the inefficiency including both operator inefficiency and inefficiency due to mechanical factors (equipment and environment).  Using a threshold can delimit absolute requirements in procedure when measured data indicates particular performance when compared to a threshold (i.e. immediate intervention, danger, etc.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Lucas with the considerations taught by Wang and Pena and use a first pre-determined target performance indicator value (length of time) as a threshold value which is indicative of a need for an inspection, a maintenance, a replacement or a repair of a machine involved in the drilling operation or the crew training in order to thoroughly assess and mitigate a potential and probable factor in drilling inefficiency. 

Claim 55: Lucas in view of Wang further in view of Pena teaches the method as recited in claim 52, further comprising: allocating a second activity (any one of the activities listed in paragraphs [0014]-[0020] different from the first) to at least one of the plurality of second time intervals, wherein the second activity is one of the plurality of pre-defined activities; and calculating a second performance indicator parameter ([0021]performance target can be measured in time), the second performance indicator parameter being calculated as a function of a duration of a respective one of the plurality of second time intervals which has been allocated the second activity (Lucas records historical data related to drilling and completion activities. [0008] this can be taken over n-connections (1000), a month, or activities for one complete well.  Therefore, it is gathered over time and therefore has a time-dependent profile.  Some of the parameters are recorded as a duration of time, some are a rate [joints/h, m/h, ft/hr].  [0026] daily reports including plots); and outputting at least one calculated value of the first performance indicator parameter to an operator ([0026] communicated with drilling and completions personnel).

Claim 56: Lucas in view of Wang further in view of Pena teaches the method as recited in claim 55.  Lucas teaches wherein at least one of the first performance indicator parameter and the second performance indicator parameter is a function of at least one of an in slips time ([0015] time spent in slips), an open slips time, a slips to slips time ([0016] slip-to-slips connection time [min]), a time between two drilled stands, a weight to slips time ([0018] weight to Slips Time [min), and a slips to weight time ([0018] weight to slips time [min]).

Claim 57. Lucas in view of Wang further in view of Pena teaches the method of claim 52.  Lucas teaches a non-transitory computer computer-readable medium comprising instruction stored thereon which, when loaded into a memory and executed on a processing device, causes the processing device to perform the method as recited in claim 52 ([0025] Suitable software applications to collect and analyze well data for use in the method, also referred to as real time benchmarking software packages, include proNova web application available from Thonhauser Data Engineering (TDE) GmbH (Leoben, Austria), and logging services available from Sperry Drilling (a Halliburton company), Baker-Hughes, and Geoservices (a Schlumberger Limited company).).

Claim 58. Lucas in view of Wang further in view of Pena teaches the device of claim 52.  Lucas teaches a system for analyzing a drilling operation, the system comprising: an input device for providing operational data of the drilling operation; and a computer device comprising a memory and a processing device, the computer device being configured to perform the method as recited in claim 52 ([0025] Lucas discusses the use of software applications to collect and analyze well data for use in the method.  Therefore, the data must be input and stored (memory) and processed. Software is run using a computing device therefore there is a computer.).

Claim 59: Lucas discloses a method for analyzing a drilling operation (title), the method comprising: obtaining a first set of logged operational data from the drilling operation through a first time interval ([0009] the drilling operation is broken into activities, as a whole the operation can be seen as a pie chart in Fig. 1.); obtaining a set of operational activity dividers that delimit a plurality of second time intervals within the first time interval; allocating one of a plurality of pre-defined activities to each of the plurality of second time intervals (operational activities include tripping, running casing, running bottom hole assembly, running riser, drilling connection operations, running screens, running tubing and the like.  These activities within the entirety of the drilling operation are all activities which divide the entire operation and define second time intervals within the full operation.  Each are activities which are given their own time intervals within the drilling operation); allocating a first activity to at least one of the plurality of second time intervals (any one of the activities listed in paragraphs [0014]-[0020]. Second priority activity [0027), wherein the first activity is one of the plurality of pre-defined activities, calculating a first performance indicator parameter (time or rate of the activities listed in [0014]-[0020]) for the plurality of second time intervals, the first performance indicator parameter being calculated as a function of a duration of a respective one of the plurality of second time intervals which have been allocated to the first activity Lucas records historical data related to drilling and completion activities. [0008] this can be taken over n-connections (1000), a month, or activities for one complete well.  Therefore, it is gathered over time and therefore has a time-dependent profile.  Some of the parameters are recorded as a duration of time, some are a rate [joints/h, m/h, ft/hr].); and comparing the first performance indicator parameter which has been calculated to a first pre-determined target performance indicator value (the collected data is compared to a performance target, the comparison is used in determining improvements in procedure or potential modifications).
	Lucas fails to teach wherein the first pre-determined target performance indicator value is a threshold value which is indicative of a need for an inspection, a maintenance, a replacement or a repair of a machine involved in the drilling operation or of a crew training; and if the calculated first performance indicator parameter exceeds the first pre-determined target performance indicator value, performing the inspection, the maintenance, the replacement or the repair of the machine involved in the drilling operation or the crew training.
	However, Wang teaches drilling advisory systems and methods utilizing objective functions.  Wang teaches [0037] As is well known in the drilling industry, a number of factors affect the efficiency of the drilling operations, including factors within the operators' control and factors that are beyond the operators' control. For the purposes of this application, the term drilling conditions will be used to refer generally to the conditions in the wellbore during the drilling operation. The drilling conditions are comprised of a variety of drilling parameters, some of which relate to the environment of the wellbore and/or formation and others that relate to the drilling activity itself. For example, drilling parameters may include rate of rotation, weight on bit, characteristics of the drill bit and drillstring, mud weight, mud flow rate, lithology of the formation, pore pressure of the formation, torque, pressure, temperature, rate of penetration, mechanical specific energy, vibration measurements etc. As can be understood from the listing above, some of the drilling parameters are controllable and others are not. Similarly, some may be directly measured and others must be calculated based on one or more other measured parameters. 
	Likewise, Pena teaches a method for detecting and mitigating drilling inefficiencies.  If there is an issue (Fig. 7, step 148), Pena first investigates if the issue is operational (step 152).  If the issue is not operational (due to crew), then the issue is next investigated as a mechanical issue (step 156).  
	Therefore, a person having ordinary skill in the art is aware that drilling is not only dependent upon an operator.  Drilling relies on the equipment, the conditions and environment of the drill site, and operator knowledge and skill.  If a person having ordinary skill in the art recognizes a drilling inefficiency, then it is known to investigate more than one cause of the inefficiency including both operator inefficiency and inefficiency due to mechanical factors (equipment and environment).  Using a threshold can delimit absolute requirements in procedure when measured data indicates particular performance when compared to a threshold (i.e. immediate intervention, danger, etc.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Lucas with the considerations taught by Wang and Pena and use a first pre-determined target performance indicator value (length of time) as a threshold value which is indicative of a need for an inspection, a maintenance, a replacement or a repair of a machine involved in the drilling operation  or of a crew training; and if the calculated first performance indicator parameter exceeds the first pre-determined target performance indicator value, performing the inspection, the maintenance, the replacement or the repair of the machine involved in the drilling operation or the crew training in order to thoroughly assess and mitigate an identified potential and probable factor in drilling inefficiency.

Claim 60:  Lucas in view of Wang further in view of Pena teaches the method of claim 59.   Lucas teaches wherein the first performance indicator parameter is a function of at least one of an in slips time ([0015] time spent in slips), an open slips time, a slips to slips time ([0016] slip-to-slips connection time [min]), a time between two drilled stands, a weight to slips time ([0018] weight to Slips Time [min), and a slips to weight time ([0018] weight to slips time [min]).

Claim 61: Lucas in view of Wang further in view of Pena teaches the method of claim 59. Lucas teaches outputting at least one calculated value of one of the first performance indicator parameters to an operator ([0026] communicated with drilling and completions personnel).

Claim 62: Lucas in view of Wang further in view of Pena teaches the method of claim 59. Lucas further teaches allocating a second activity (any one of the activities listed in paragraphs [0014]-[0020] different from the first) to at least one of the plurality of second time intervals, wherein the second activity is one of the plurality of pre-defined activities; calculating a second performance indicator parameter ([0021]performance target can be measured in time) for the plurality of second time intervals, the second performance indicator parameter being calculated as a function of a duration of a respective one of the plurality of second time intervals which have been allocated to the second activity (Lucas records historical data related to drilling and completion activities. [0008] this can be taken over n-connections (1000), a month, or activities for one complete well.  Therefore, it is gathered over time and therefore has a time-dependent profile.  Some of the parameters are recorded as a duration of time, some are a rate [joints/h, m/h, ft/hr].  [0026] daily reports including plots); and comparing the second performance indicator parameter which has been calculated to a second pre-determined target performance indicator value (performance target).
	Lucas fails to teach wherein the second pre-determined target performance indicator value is a threshold value which is indicative of a need for an inspection, a maintenance, a replacement or a repair of a machine involved in the drilling operation.
	However, Wang teaches drilling advisory systems and methods utilizing objective functions.  Wang teaches [0037] As is well known in the drilling industry, a number of factors affect the efficiency of the drilling operations, including factors within the operators' control and factors that are beyond the operators' control. For the purposes of this application, the term drilling conditions will be used to refer generally to the conditions in the wellbore during the drilling operation. The drilling conditions are comprised of a variety of drilling parameters, some of which relate to the environment of the wellbore and/or formation and others that relate to the drilling activity itself. For example, drilling parameters may include rate of rotation, weight on bit, characteristics of the drill bit and drillstring, mud weight, mud flow rate, lithology of the formation, pore pressure of the formation, torque, pressure, temperature, rate of penetration, mechanical specific energy, vibration measurements etc. As can be understood from the listing above, some of the drilling parameters are controllable and others are not. Similarly, some may be directly measured and others must be calculated based on one or more other measured parameters. 
	Likewise, Pena teaches a method for detecting and mitigating drilling inefficiencies.  If there is an issue (Fig. 7, step 148), Pena first investigates if the issue is operational (step 152).  If the issue is not operational (due to crew), then the issue is next investigated as a mechanical issue (step 156).  
	Therefore, a person having ordinary skill in the art is aware that drilling is not only dependent upon an operator.  Drilling relies on the equipment, the conditions and environment of the drill site, and operator knowledge and skill.  If a person having ordinary skill in the art recognizes a drilling inefficiency, then it is known to investigate more than one cause of the inefficiency including both operator inefficiency and inefficiency due to mechanical factors (equipment and environment).  Using a threshold can delimit absolute requirements in procedure when measured data indicates particular performance when compared to a threshold (i.e. immediate intervention, danger, etc.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Lucas with the considerations taught by Wang and Pena and use the second pre-determined target performance indicator value (length of time) as a threshold value which is indicative of a need for an inspection, a maintenance, a replacement or a repair of a machine involved in the drilling operation in order to thoroughly assess and mitigate a potential and probable factor in drilling inefficiency. 

Claim 63: Lucas in view of Wang further in view of Pena teaches the method of claim 62.  Lucas in view of Wang fails to teach using at least one of the first pre-determined target performance indicator value and the second pre-determined target performance indicator value to at least one of, perform a maintenance activity on a machine associated with a drilling plant carrying out the drilling operation, replacing a component of the machine, and replacing the machine.
	However, Pena teaches a response to calculated drilling inefficiencies due to mechanical issues can be mitigated through appropriate maintenance, repairs, or replacement of drilling equipment [0041]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use either the first or second performance indicator to detect inefficiency and mitigate the inefficiency through maintenance or replacement in order to mitigate drilling inefficiency. 

Claim 64: Lucas in view of Wang further in view of Pena teaches the method of claim 59. Lucas teaches a non-transitory computer computer-readable medium comprising instructions stored thereon which, when loaded into a memory and executed on a processing device, causes the processing device to perform the method as recited in claim 59. Lucas teaches [0025] Suitable software applications to collect and analyze well data for use in the method, also referred to as real time benchmarking software packages, include proNova web application available from Thonhauser Data Engineering (TDE) GmbH (Leoben, Austria), and logging services available from Sperry Drilling (a Halliburton company), Baker-Hughes, and Geoservices (a Schlumberger Limited company).  

Claim 65. Lucas in view of Wang further in view of Pena teaches the method of claim 59. A system for analyzing a drilling operation, the system comprising: an input device for providing operational data of the drilling operation; and a computer device comprising a memory and a processing device, the computer device being configured to perform the method as recited in claim 59. ([0025] Lucas discusses the use of software applications to collect and analyze well data for use in the method.  Therefore, the data must be input and stored (memory) and processed. Software is run using a computing device therefore there is a computer.).

Claims 53, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of Wang further in view of Pena in view of King et al. (US6233498 herein after “King”).,
Claim 53: Lucas in view of Wang further in view of Pena teaches the method as recited in claim 52.  Lucas fails to teach generating a time-dependent profile of the first performance indicator parameter  for the plurality of second time intervals so as to identify a trend in the first performance indicator parameter over the plurality of second time intervals.
	However, King assesses performance parameters (weight off the bottom until the string went into the slips, the time the string spent in the slips, the time from when the string came out of the slips, and the true correction time) over time and creating a trend (Fig. 14, the total time report includes trend lines (at the right of Fig. 14)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the data gathering, as taught by Lucas, with the data plotting and illustrations, as taught by King, in order to easily observe if a particular step (second time interval) in the drilling process efficiency is improving over time with the implemented improvements. 

Claim 54: Lucas in view of Wang further in view of Pena in view of King teaches the method as recited in claim 53.  Lucas in view of Wang further in view of Pena fails to teach determining whether the trend is deteriorating; and if the trend is deteriorating, proactively using the trend to at least one of plan and carry out at least one of an investigation, an inspection, a corrective maintenance, a replacement, a crew training and a repair of the drilling plant.
	However, both Lucas, Wang, Pena, and King seek to determine areas of improvement in drilling performance and efficiency by monitoring steps within the drilling process.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurements related to a drilling process including duration(s) of rig activities, as taught by both Lucas and King, and the trend-plotting as taught by King , and upon detection of a deteriorating trend (i.e. a monitored process trending in a manner that shows increasing time and therefore increasing inefficiency) and implement improvement including crew training (Lucas, [0031] capturing lessons learned and best practices for steps used to achieve performance improvements, and share these lessons learned and best practices with other crews, rigs and the like so that the improvements seen on one rig can be realized more broadly. )

Claims 66-74 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of Pena further in view of Hildebrand et al. (US20150134390 herein after “Hildebrand”).

Claim 66: Lucas teaches a method for analyzing a drilling operation (title), the method comprising: obtaining a first set of logged operational data from the drilling operation through a first time interval ([0009] the drilling operation is broken into activities, as a whole the operation can be seen as a pie chart in Fig. 1.); obtaining a set of operational activity dividers that delimit a plurality of second time intervals within the first time interval (operational activities include tripping, running casing, running bottom hole assembly, running riser, drilling connection operations, running screens, running tubing and the like.  These activities within the entirety of the drilling operation are all activities which divide the entire operation and define second time intervals within the full operation); allocating one of a plurality of pre-defined activities to each of the plurality of second time intervals (any one of the activities listed in paragraphs [0014]-[0020]).
	Lucas fails to teach identifying a plurality of machine functions carried out during for each of the plurality of second time intervals; and identifying a measured execution time for each of the plurality of machine functions which have been identified; identifying for at least one of the plurality of machine functions a difference between a target execution time and the measured execution time; identifying an underperforming machine function; and if the underperforming machine function is identified, eliminating the underperforming machine function by performing a maintenance activity on a machine of a drilling plant performing the drilling operation, replacing a component of the machine, replacing the machine, optimizing an operation of the machine, or by providing a training to a crew of the drilling plant.
	However, Pena teaches that several factors may influence performance of the drilling rig [0022].  This includes drawworks 16 may control the weight on bit (WOB) and therefore influence drilling performance.  Therefore, the broader categories of connection and drilling can be broken down into individual actions including routinely used equipment.  Drilling can be assessed by on/off status of a machine with or without consideration for WOB, operator’s action/inaction, etc.  Therefore, there are known tools used in the operations discussed by Lucas and Pena and the use of the machine can be examined from different aspects including, for example, on/off status, the average WOB, which operator was using the machine, etc.
	The machine functions associated with an execution time is also addressed by Hildebrand.  Hildebrand collects and compares actual tripping measurement data to benchmark tripping data to evaluate and improve efficiency.  Hildebrand teaches an automatic wellbore activity schedule adjustment method and system wherein the drilling system includes a derrick assembly 153 and a rotary table 116.  Therefore, drilling activities and associated tools/machine functions for each activity are well known in the art [0029]. 
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Known machines are used and can be assessed for different parameters.  The run time for a machine does not solely dictate efficiency.  For example, both rotational speed and weight on bit affect drilling speed.  Therefore, a run time can indicate how long it was used but in combination with rotational speed and weight on bit, the machine run time has greater relevance with respect to drilling efficiency.  Considerations including delimiting time for drilling activities including tripping, running casing, running bottom hole assembly, running riser, drilling connection, etc. is taught by Lucas.  To further assess the particular machines/devices used during those activities is within the scope of a person having ordinary skill in the art.  This would allow for assessment of whether any efficiency can be improved based on the contributing factors including personnel and equipment.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Lucas in view of Pena with the knowledge of Hildebrand including machine functions associated with drilling activities and determine a run time for each machine function and thereby compare it to a benchmark in order to improve efficiency of the drilling process when the machine does not meet a benchmark by addressing a root cause of the machine (repair or replacement) or user of the machine (crew training).

Claim 67: Lucas in view of Pena further in view of Hildebrand teaches the method of claim 66.  Lucas in view of Pena further in view of Hildebrand fails to teach identifying for each of the plurality of machine functions at least one or a start time and an end time.
	Hildebrand teaches the comparison of measured data to benchmark data and times [0006], [0092].  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Known machines are used and can be assessed for different parameters.  The run time for a machine does not solely dictate efficiency.  For example, both rotational speed and weight on bit affect drilling speed.  Therefore, a run time for a specific machine/component can indicate how long it was used but in combination with additional details such as rotational speed and weight on bit, the machine run time has greater relevance with respect to drilling efficiency.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Lucas in view of Pena with the knowledge of Hildebrand including machine functions associated with drilling activities and determine a start time and stop time for each machine function and thereby compare it to a benchmark in order to improve efficiency of the drilling process.

Claim 68: Lucas in view of Pena further in view of Hildebrand teaches the method of claim 66.  Lucas teaches identifying a target execution time ([0021] performance target) for each of a plurality of activities in the drilling operation.  Lucas compares the measured execution time for a task with the target execution time in order to assess performance. 
	Lucas in view of Pena further in view of Hildebrand fails to teach identifying a target execution time for each of the plurality of machine functions; and comparing the measured execution time and the target execution time for each of the plurality of machine functions. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Lucas in view of Pena including performance targets (time, rate, benchmarks) with considerations to the particular machines known to be used, as taught by Hildebrand, and their status throughout well construction in order to have a more detailed and comprehensive analysis of well construction operations and whether optimization can occur through operator improvement or machine improvement or both.

Claim 69: Lucas in view of Pena further in view of Zheng teaches the method of claim 68, previous.  Lucas teaches comparing the first performance indicator parameter which has been calculated to a first pre-determined target performance indicator value (the collected data is compared to a performance target; the comparison is used in determining improvements in procedure or potential modifications) and outputting the comparison to an operator ([0026] communicated with drilling and completions personnel). Hildebrand identifies a plurality of machines used in well construction [0029].  
	Lucas in view of Pena further in view of Hildebrand fails to teach identifying a target execution time for each of the plurality of machine functions; and comparing the measured execution time and the target execution time for each of the plurality of machine functions. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the teachings of Lucas including performance targets (rate or time) for operations and apply that further to particular machine use in order to have a more detailed and comprehensive analysis of well construction operations and whether optimization can occur through operator improvement or machine improvement or both.

Claim 70: Lucas in view of Pena further in view of Hildebrand teaches the method of claim 66, previous.  Lucas teaches gathering historical data for at least 1000 connections or over a time span such as a month [0008] to obtain data related to the activities.  Likewise, Hildebrand teaches accumulation of statistical data from a wellbore and other wellbores [0006].  Therefore, having a plurality of data sets for a same activity is within the scope of a person having ordinary skill in the art.
	It would have been obvious to a person having ordinary skill in the art to use the method of Lucas in view of Pena further in view of Hildebrand and have plurality of second time intervals are second time intervals which have been allocated a same activity of the plurality of pre-defined activities in order to improve the data set and improve well construction by using measured historical data as a consideration to set performance targets.

Claim 71: Lucas in view of Pena further in view of Hildebrand teaches the method of claim 66.  Lucas in view of Pena further in view of Hildebrand fails to teach generating a time-dependent profile of the measured execution time for one of the plurality of machine functions over at least two of the plurality of the second time intervals.
	However, Pena teaches the use of machines in drilling (drawworks 16).  Determining the time required to complete an activity can be measured through various facets when completing a task.  The time can be measured by operator performance/recording, the time can be measured from an overall time from beginning a task to completing the task, the time for each task can be sub-divided into smaller categories if a step in drilling requires various elements of preparation, operation, or completion, etc.  These are all well-understood elements of well construction and can be examined very broadly or in a very detailed manner without rising above the level of ordinary skill as the tasks and tools for well construction remain largely the same. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the teachings of Lucas including creating a time-dependent profile of the measured execution time for an activity and apply the same principle to create time dependent profiles for the machines used in carrying out said activities in order to thoroughly examine the process and determine where and how the well construction process can be made more efficient.

Claim 72: Lucas in view of Pena further in view of Hildebrand teaches the method of claim 66.  Lucas teaches comparing a measured time for a drilling activity to a performance target (time) (the collected data is compared to a performance target; the comparison is used in determining improvements in procedure or potential modifications).  
	Lucas in view of Pena further in view of Hildebrand fails to teach identifying a change in a duration of at least one of the plurality of pre-defined activities caused by the difference that has been identified.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the teachings of Lucas including performance targets (rate or time) for operations and apply that further to particular machine use which is well known and associated with a specific well construction activity, as taught by Hildebrand, in order to have a more detailed and comprehensive analysis of well construction operations and whether optimization can occur through operator improvement or machine improvement or both.

Claim 73: Lucas in view of Pena further in view of Hildebrand teaches the method of claim 66.   A non-transitory computer computer-readable medium comprising instructions stored thereon which, when loaded into a memory and executed on a processing device, causes the processing device to perform the method as recited in claim 66. Lucas teaches [0025] Suitable software applications to collect and analyze well data for use in the method, also referred to as real time benchmarking software packages, include proNova web application available from Thonhauser Data Engineering (TDE) GmbH (Leoben, Austria), and logging services available from Sperry Drilling (a Halliburton company), Baker-Hughes, and Geoservices (a Schlumberger Limited company).  

Claim 74: Lucas in view of Pena further in view of Hildebrand teaches the method of claim 66.   A system for analyzing a drilling operation, the system comprising: an input device for providing operational data of the drilling operation; and a computer device comprising a memory and a processing device, the computer device being configured to perform the method as recited in claim 66.  ([0025] Lucas discusses the use of software applications to collect and analyze well data for use in the method.  Therefore, the data must be input and stored (memory) and processed. Software is run using a computing device therefore there is a computer.).

Claims 75-82 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of King. 
Claim 75:  Lucas discloses a method for analyzing a drilling operation (title), the method comprising: obtaining a first set of logged operational data from the drilling operation through a first time interval ([0009] the drilling operation is broken into activities, as a whole the operation can be seen as a pie chart in Fig. 1.); obtaining a set of operational activity dividers that delimit a plurality of second time intervals within the first time interval (operational activities include tripping, running casing, running bottom hole assembly, running riser, drilling connection operations, running screens, running tubing and the like.  These activities within the entirety of the drilling operation are all activities which divide the entire operation and define second time intervals within the full operation); allocating one of a plurality of pre-defined activities to each of the plurality of second time intervals (any one of the activities listed in paragraphs [0014]-[0020]); allocating a first activity to at least one of the plurality of second time intervals, wherein the first activity is one of the plurality of pre-defined activities, calculating a first performance indicator parameter (performance target measured as time or rate), the first performance indicator parameter being calculated as a function of a duration of a respective one of the plurality of second time intervals which have been allocated to the first activity ([0021]performance target can be measured in time); and comparing a first value for the first performance indicator parameter with a second value for the first performance indicator parameter ([0009] historical data for the drilling and completion activities can be taken over a range of time including: for at least 1000 connections, for one complete well, over a month’s time, etc.  This allows for the comparison and target based on previously gathered data. For example, [0021] When the performance target is a value measured in time, the performance target can represent the 10th percentile, also referred to as the P10 value. In other words, the performance goal is to consistently achieve the lowest 10% of times from the historical data.), the first value (the current value/duration measured for an activity) and the second value (a percentage based on historical data gathered at a different time for the same activity) having been calculated for different second time intervals (previously gathered data is used to generate a performance target/goal) of the plurality of second time intervals.
	Lucas fails to teach comparing a first value for the first performance indicator parameter with a second value for the first performance indicator parameter, the first value and the second value having been calculated for different second time intervals of the plurality of second time intervals, so as to identify a trend; determining whether the trend is deteriorating; and if the trend is deteriorating, using the trend to at least one of plan and carry out at least one of an investigation, an inspection, a corrective maintenance, a replacement, a crew training and a repair of the drilling plant. 
	However, King assesses performance parameters (weight off the bottom until the string went into the slips, the time the string spent in the slips, the time from when the string came out of the slips, and the true correction time) over time and creating a trend (Fig. 14, the total time report includes trend lines (at the right of Fig. 14)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurements related to a drilling process including duration(s) of rig activities, as taught by both Lucas and King, and the trend-plotting as taught by King , and upon detection of a deteriorating trend (i.e. a monitored process trending in a manner that shows increasing time and therefore increasing inefficiency) and implement improvement including crew training (Lucas, [0031] capturing lessons learned and best practices for steps used to achieve performance improvements, and share these lessons learned and best practices with other crews, rigs and the like so that the improvements seen on one rig can be realized more broadly. )

Claim 76:  Lucas discloses the method as recited in 75.  Lucas teaches the practice of creating reports such that data from a rig crew’s performance can be used to generate reports and thereby share best practices and lessons learned with other crews [0031]. 
	Lucas in view of King fails to teach wherein, the first value is calculated from first logged operational data from the drilling operation when operated by a first drilling crew, and the second value is calculated from second logged operational data from the drilling operation when operated by a second drilling crew.
	However, the teaching of Lucas to share reports to improve performances among crews suggests a comparison of a first crew’s performance (wherein a best practice may be recognized) to a second crew (wherein the best practice can be introduced to improve the second crew).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the first value calculated from first logged operational data from the drilling operation when operated by a first drilling crew, and the second value calculated from second logged operational data from the drilling operation when operated by a second drilling crew in order to deduce whether a crew is operating in a manner consistent with other crews or if a crew’s performance can be improved based on comparison with an alternative crews, rig, and the like so that the improvements seen on one rig can be realized more broadly. 

Claim 77:  Lucas in view of King teaches the method as recited in 75.  Lucas teaches allocating a second activity (any one of the activities listed in paragraphs [0014]-[0020] different from the first) to at least one of the plurality of second time intervals, wherein the second activity is one of the plurality of pre-defined activities; calculating a second performance indicator parameter ([0021]performance target can be measured in time), the second performance indicator parameter being calculated as a function of a duration of a respective one of the plurality of second time intervals which have been allocated to the second activity (Lucas records historical data related to drilling and completion activities. [0008] this can be taken over n-connections (1000), a month, or activities for one complete well.  Therefore, it is gathered over time and therefore has a time-dependent profile.  Some of the parameters are recorded as a duration of time, some are a rate [joints/h, m/h, ft/hr].  [0026] daily reports including plots); and comparing a first value for the second performance indicator parameter with a second value for the second performance indicator parameter ([0009] historical data for the drilling and completion activities can be taken over a range of time including: for at least 1000 connections, for one complete well, over a month’s time, etc.  This allows for the comparison and target based on previously gathered data. For example, [0021] When the performance target is a value measured in time, the performance target can represent the 10th percentile, also referred to as the P10 value. In other words, the performance goal is to consistently achieve the lowest 10% of times from the historical data.), the first value (the current value/duration measured for an activity) and the second value (a percentage based on historical data gathered at a different time for the same activity) having been calculated for different second time intervals (previously gathered data is used to generate a performance target/goal)  of the plurality of second time intervals.

Claim 78: Lucas in view of King teaches the method as recited in claim 77.  Lucas teaches the practice of creating reports such that data from a rig crew’s performance can be used to generate reports and thereby share best practices and lessons learned with other crews [0031]. 
	Lucas fails to teach wherein, the first value for the second performance indicator parameter is calculated from first logged operational data from the drilling operation when operated by a first drilling crew, and the second value for the second performance indicator parameter is calculated from second logged operational data from the drilling operation when operated by a second drilling crew.
	However, the teaching of Lucas to share reports to improve performances among crews suggests a comparison of a first crew’s performance (wherein a best practice may be recognized) to a second crew (wherein the best practice can be introduced to improve the second crew).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the first value calculated from first logged operational data from the drilling operation when operated by a first drilling crew, and the second value calculated from second logged operational data from the drilling operation when operated by a second drilling crew in order to deduce whether a crew is operating in a manner consistent with other crews or if a crew’s performance can be improved based on comparison with an alternative crews, rig, and the like so that the improvements seen on one rig can be realized more broadly.

Claim 79: Lucas in view of King teaches the method as recited in claim 75.  Lucas teaches wherein the first performance indicator parameter is a function of at least one of an in slips time ([0015] time spent in slips), an open slips time, a slips to slips time ([0016] slip-to-slips connection time [min]), a time between two drilled stands, a weight to slips time ([0018] weight to Slips Time [min), and a slips to weight time ([0018] weight to slips time [min]).

Claim 80: Lucas in view of King teaches the method as recited in claim 75.  Lucas teaches outputting at least one calculated value of the first performance indicator parameter to an operator ([0026] daily reports including plots, communicated with drilling and completions personnel).

Claim 81: Lucas in view of King teaches the method of claim 75.  Lucas teaches a non-transitory computer computer-readable medium comprising instructions stored thereon which, when loaded into a memory and executed on a processing device, causes the processing device to perform the method as recited in claim 75. [0025] Suitable software applications to collect and analyze well data for use in the method, also referred to as real time benchmarking software packages, include proNova web application available from Thonhauser Data Engineering (TDE) GmbH (Leoben, Austria), and logging services available from Sperry Drilling (a Halliburton company), Baker-Hughes, and Geoservices (a Schlumberger Limited company).

Claim 82: Lucas in view of King teaches the method of claim 75.  Lucas teaches a system for analyzing a drilling operation, the system comprising: an input device for providing operational data of the drilling operation; and a computer device comprising a memory and a processing device, the computer device being configured to perform the method as recited in claim 75 ([0025] Lucas discusses the use of software applications to collect and analyze well data for use in the method.  Therefore, the data must be input and stored (memory) and processed. Software is run using a computing device therefore there is a computer.).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        7/29/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861